Citation Nr: 1811972	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  14-00 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for left thumb amputation. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1965 to April 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2013, the Veteran testified at a hearing before a Decision Review Officer.  A transcript of the hearing is of record.  

In February 2016, a Video Conference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

In May 2016, the Board remanded the Veteran's claim to attempt to obtain additional records.  This was accomplished, and a supplemental statement of the case was issued in December 2016.  The case has now been returned to the Board for further appellate action.  The Board finds there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  


FINDINGS OF FACT

The Veteran did not incur a left thumb amputation as the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination, or as the result of VA's failure to timely diagnose and treat the Veteran's left thumb squamous cell carcinoma. 



CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 1151 for left thumb amputation have not been met.  38 U.S.C. § 1151 (2012); 38 C.F.R. § 3.361 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist
	
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection 

A veteran who suffers disability resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability "in the same manner as if such additional disability . . . were service-connected" if the additional disability was not the result of willful misconduct and was proximately caused by "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing" that treatment or "an event not reasonably foreseeable."  38 U.S.C. § 1151(a)(1)(A), (B); 38 C.F.R. § 3.361(a)-(d); Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013).  The purpose of the statute is to award benefits to those veterans who were disabled as a result of VA treatment or vocational rehabilitation.  38 U.S.C. §1151(a).

First, there must be evidence of additional disability, as shown by comparing the veteran's condition before and after the VA medical care in question.  38 C.F.R. § 3.361(b).  To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each body part or system separately.  The additional disability must not be the result of the veteran's willful misconduct.  38 U.S.C. § 1151(a); 38 C.F.R. § 3.301(c)(3).

Second, the additional disability must be caused by hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished the veteran by VA.  38 C.F.R. § 3.361(c).  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  In order for additional disability to be compensable under 38 U.S.C. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  38 C.F.R. § 3.361(c)(1); Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005); Sweitzer v. Brown, 5 Vet. App. 503, 505 (1993).  That is, the additional disability must have been the result of injury that was part of the natural sequence of cause and effect flowing directly from the actual provision of "hospital care, medical or surgical treatment, or examination" furnished by VA and such additional disability must be directly caused by that VA activity.  Loving, 19 Vet. App. at 101.  

Third, the proximate cause of the disability, as opposed to a remote contributing cause, must be (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (2) an event that was not reasonably foreseeable.  38 U.S.C. § 1151(a)(1); 38 C.F.R. § 3.361(d).

Thus, 38 U.S.C. § 1151 contains two causation elements - an additional disability must not only be "caused by" the hospital care or medical treatment received from VA, but also must be "proximate[ly] cause[d]" by the VA's "fault" or an unforeseen "event."  38 U.S.C. §1151(a)(1).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1376-77.  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the veteran.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

III. Facts and Analysis 

The Veteran has asserted his left thumb was amputated as the result of improper care from the VAMC.  The Veteran contends that since the mid 1980's, he has been receiving VA medical care for left thumb complaints, which continuously worsened throughout the 1980's and the 1990's.  He claims that the VA physician unreasonably failed to refer the persistent left thumb complaints for proper investigation.  Had that been earlier, the Veteran argues, amputation of his left thumb would not have been necessary.  

VA treatment records note that the Veteran enrolled in medical care in San Antonio Texas in March 1991 and Richmond 2004.  Treatment records were obtained from the San Antonio VAMC from 1999 to 2016, the Richmond VAMC from 2004 to 2006, and the VAMC Valley Coastal Bend from 2011 to 2014.   These records do not document the history the Veteran reports in connection with his claim.  Rather they show he presented in April 2008 for an evaluation of his thumb which was thought to show a chronic infection.  In October 2008, a biopsy was accomplished and it was determined he had squamous cell carcinoma.  On December 16, 2008, he underwent an amputation to the left thumb at the IP joint.  Treatment records provide no indication that the Veteran had been under VA care for years, and that squamous cell carcinoma went undiagnosed over that course of time.  

Because the Veteran's contention is a medical argument, (which he is not shown competent as to consider the assertion probative), and there is no medical evidence supporting the contention, there is no basis for concluding the Veteran's need for a thumb amputation was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event that was not reasonably foreseeable.  

Thus, the preponderance of evidence is against a finding that any additional disability resulted from the alleged failure to timely diagnosis squamous cell carcinoma.  Instead the evidence points to complaints of  a chronic nail infection in April 2008, and in October 2008 following referral for evaluation of the lesion a biopsy was done and he was then promptly treated for squamous cell carcinoma.  There is no competent evidence that indicates VA failed to timely diagnose and treat squamous cell carcinoma.  As such, the elements of a claim under the provisions of 38 U.S.C. § 1151 have not been met, and the Veteran's claim must be denied.


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for left thumb amputation is denied.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

  














Department of Veterans Affairs


